SCHALL, Circuit Judge.

ORDER

Edward Joseph Cycenas moves “to comply with 28 U.S.C. 2403” and to “correct the record.” We consider whether this appeal should be transferred to the United States Court of Appeals for the Seventh Circuit.
Cycenas sued various persons in the United States District Court for the Western District of Wisconsin, alleging that they were infringing his asserted patent for land. The district court dismissed the action for lack of jurisdiction, noting that an action for patent infringement under 35 U.S.C. § 271 relates to infringement of patented inventions. Cycenas appealed to this circuit alleging that this court had jurisdiction pursuant to 28 U.S.C. § 1295(a).
We have jurisdiction to review, inter alia, appeals from district courts if the district court’s jurisdiction was based, in whole or in part, on 28 U.S.C. § 1338. Section 1338 provides district courts with jurisdiction over an action arising under an act of Congress related to, inter aha, patents. It is clear from our review of the papers submitted that the district court action did not arise in whole or in part under an act of Congress related to a patent, i.e., a patent regarding an invention. Thus, we have no jurisdiction over this appeal. We transfer this appeal to the regional circuit court of appeals, here the United States Court of Appeals for the Seventh Circuit, pursuant to 28 U.S.C. § 1631.
Accordingly,
IT IS ORDERED THAT:
(1) Cycenas’ motions are denied.
(2) This appeal is transferred to the United States Court of Appeals for the Seventh Circuit pursuant to 28 U.S.C. § 1631.